A rehearing was granted in this case and since the reargument I have made a minute and detailed examination of the entire record, including the exhibits, and now, at the conclusion of this further consideration of the case, I am not willing to join in affirming the judgment. On the contrary, I feel that a new trial should be granted. I can not escape the impression that the defendant has not had a fair and unprejudiced trial and, in saying so, I do not mean to imply that either the trial court or officials have been guilty of misconduct in the trial of the case. It is, however, obvious from the face of the record, that a great mass of the so-called evidence in the case consists of hearsay, guessing, and, alleged conflicting or untrue statements made by defendant concerning wholly immaterial and collateral matters about which there could have been no reason for defendant to either remember or make false statements.
Since the majority are affirming the judgment, there is *Page 614 
no reason, and could be but slight excuse, for me to review the case here or point out, in any further detail, my reason for concluding that a new trial should be granted.